DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the transmission for a motor vehicle latch as claimed in independent claims 1 and 17 of the instant application or the motor vehicle latch as claimed in independent claim 12 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claims 1, 12, and 17, the prior art of record, including Häger et al. (US 20180094462) and the combination of Kelley et al. (US 5582074) and Aigner et al. (DE 102014221861), teaches transmission assemblies having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach a tensile element passing through a stop bushing, wherein the stop bushing has a sealing mounting which includes a plurality of holes formed in a radial surface of the sealing mounting, and wherein a sealing element is arranged in the sealing mounting, with the sealing element including a plurality of axially extending pins that are received in the plurality of holes of the sealing mounting, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the transmission assemblies of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the transmissions of claims 1 and 17 or the motor vehicle latch of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 26, 2021